DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments filed 11-14-2022 have been fully considered but they are not persuasive. 
As to the argument that “Palanki remains similarly with respect to at least the features of the present independent claims reciting that the elevation of the mobile device is calculated in accordance with the barometric pressure reading of the mobile device, the barometric pressure metric of the weather reference point, a temperature metric of the weather reference point, and the predetermined elevation of the weather reference point”, the examiner respectfully disagree. First, the claim limitation recites that the calculation is “in accordance” which the simple meaning includes in agreement, consistent with, in harmony, etc.; thereby, the scope of the limitation in accordance does not necessarily requires the method to include the limitations, but to agree with the calculation. Unfortunately, for consistency, this interpretation is also used in newly added claims 36-38. In addition, Palanki discloses identifying a particular environment and a particular region in which the elevation of a mobile device is calculated using the barometric pressure of the mobile device and an additional reference device, temperature and the sea level as reference point (see par. 0034, 0040-0042, 0071, 0117-0119); thereby, it can be said that is in accordance and/or even using the mentioned variables.
The rest of the argument they fall for the same reasons as shown above. The rejection of record stands.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 13-16, 19-24, 26-29 and 36-38 are rejected under 35 U.S.C. 103 as being unpatentable over Palanki 20150133145.

As to claim 1, Palanki discloses a method comprising: obtaining, by a processing system including at least one processor, a location of a mobile device (see par. 0005, 0029) and a barometric pressure reading of the mobile device [reported barometric pressure] (see par. 0015, 0032); 
identifying, by the processing system, a weather reference area [particular region] and a ground reference area [sea level] containing the location [please note that there is no claimed difference between the references areas; thereby, they could be referring to the same area; if the references areas are different, it would be helpful to add to the claim the differences for proper consideration] (see par. 0007, 0032-0034); 
calculating, by the processing system, an elevation of the mobile device from the barometric pressure reading of the mobile device and a barometric pressure metric of a weather reference point of the weather reference area, wherein the weather reference point has an elevation over sea level, wherein the elevation of the mobile device is calculated in accordance with the mobile device, the barometric pressure reading of the mobile device, the barometric pressure metric of the weather reference point, a temperature metric of the weather reference point, and the predetermined elevation of the weather reference point (see par. 0034, 0040-0042, 0071, 0117-0119); 
determining, by the processing system, a height of the mobile device over a ground level of the location based upon the elevation of the mobile device that is calculated and based upon an elevation of a ground reference area containing the location (see par. 0050-0052); and 
providing, by the processing system, a report of the location of mobile device including the height of the mobile device over the ground level that is determined (see par. 0116). Palanki fails to disclose the words predetermined elevation. However, Palanki discloses above a referenced point and/or referenced sea level (see par. 0050), since the limitations are in a past tense it would be obvious that is referring to a previously determined elevation. Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the present invention to use a predetermined elevation to easily compare the measurements of all mobile devices.
As to claim 13, Palanki discloses the method of claim 1, wherein the calculating the elevation of the mobile device from the barometric pressure reading of the mobile device includes applying a correction factor associated with at least one of: a make of the mobile device or a model of the mobile device (see par. 0077).
As to claim 14, Palanki discloses the method of claim 1, wherein the calculating the elevation of the mobile device from the barometric pressure reading of the mobile device includes applying a correction factor associated with the weather reference area (see par. 0073).
As to claim 15, Palanki discloses the method of claim 14, wherein the correction factor associated with the weather reference area is calculated in accordance with a learning function that is to align a plurality of barometric pressure readings of a plurality of different types of mobile devices under the same atmospheric conditions, wherein the learning function is generated in accordance with offsets between the plurality of barometric pressure readings of the plurality of different types of mobile devices and at least one barometric pressure metric of the weather reference point (see par. 0050-0051, 0076-0082).
As to claim 16, Palanki discloses the method of claim 15, wherein the plurality of barometric pressure readings is obtained from the plurality of different types of mobile devices within a threshold distance of the weather reference point, wherein the threshold distance is less than a distance from the weather reference point to a boundary of the weather reference area (see par. 0073, 0076-0082).
Regarding claims 19 and 21-24, they are the corresponding non-transitory computer-readable medium claims of method claims 1 and 13-16. Therefore, claims 19 and 21-24 are rejected for the same reasons as shown above.
Regarding claims 20 and 26-29, they are the corresponding apparatus claims of method claims 1 and 13-16. Therefore, claims 20 and 26-29 are rejected for the same reasons as shown above.
As to claim 36-38, Palanki discloses wherein the elevation of the mobile device is calculated in accordance with the mobile device, the barometric pressure reading of the mobile device, the barometric pressure metric of the weather reference point, a temperature metric of the weather reference point, and the predetermined elevation of the weather reference point (see par. 0034, 0040-0042, 0071, 0117-0119). Palanki fails to disclose the formula. However, the claim only requires to be in accordance with the formula, not using the formula. Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the present invention that since Palanki uses the same variables it is in accordance with the formula and gets to the same elevation result.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCOS L TORRES whose telephone number is (571)272-7926. The examiner can normally be reached 10:00 AM - 6:00 PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Srilakshmi Kumar can be reached on (571)272-7769. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MARCOS L. TORRES
Examiner
Art Unit 2647



/MARCOS L TORRES/Primary Examiner, Art Unit 2647